DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 9 recites “a linear lug groove” which contains new matter.  The original specification dated 05/23/2019 does not provide literal linear manner.
FIG. 3 is a schematic partial perspective view of a tread shoulder and FIG. 4 is another schematic partial perspective view of the tread shoulder of FIG. 3.  FIG. 3 illustrates a lug groove that is curved and FIG. 4 illustrates a lug grooves that is linear.  FIG. 3 and FIG. 4 is described as schematic illustrations of the same embodiment and the trace of the lug groove 24 is illustrated inconsistently.  FIG. 3 and FIG. 4 does not convey with accuracy or intention of the trace of the lug grooves; therefore, the term “linear” in the claim limitation is new matter.
The remaining claims are rejected because they are dependent claims of claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 each recites “the one shoulder portion” which lack antecedent basis.  Claim 1, the independent claim, requires “two shoulder portions” and “each shoulder portion” and it is unclear which shoulder portion is “the one shoulder portion” referring to. 
Further for claim 6, it is unclear how many lug grooves are required since claim 1 requires “a linear lug groove” for each shoulder portion and claim 6 recites “a lug groove”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The subject matter of claim 6 is substantially required in claim 1 and fails to limit the subject matter of the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’073 (JP 2011-102073).
Regarding claims 1 and 6, FIG. 1 of JP’073 teaches a tire comprising a tread portion, shoulder portions (14), sidewall portions (3), bead portions (5), and a carcass (6).  The claimed recessed portion reads on narrow groove 15.  FIG. 1, FIG. 3, and FIG. 7 teaches a linear lug groove axially extending into a recessed portion.  See annotated FIG. 3 and FIG. 7 below. 

    PNG
    media_image1.png
    500
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    643
    media_image2.png
    Greyscale

The limitation of: “modifying air flow about the one shoulder portion” is inherently satisfied as JP’073 structurally satisfies the claimed invention and is substantially similar to the instant application.  It has been held that "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01 [R-3] (I)).
JP’073 does not illustrate the left half of the tire; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each shoulder portion having a recessed portion and each shoulder portion having a linear lug groove axially extending into each recessed portion because one of ordinary skill in the art would understand JP’073 is a symmetrical tire and the left side of 
Regarding claim 3, see annotated FIG. 1 of JP’073 below. Alternatively, see annotated FIG. 7 of JP’073. 

    PNG
    media_image3.png
    1027
    724
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    882
    678
    media_image4.png
    Greyscale

Regarding claims 13 and 16, see rejection of claims 1 and 3.
Response to Arguments
Applicant’s arguments have been considered but are moot because in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/26/2022